Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 1:20-cv-24443-BB

  FLORIDA FAIR HOUSING ALLIANCE, INC.,

          Plaintiff,
  vs.

  SUNRISE HARBOUR MULTIFAMILY, INC.,
  d/b/a SUNRISE HARBOUR,

        Defendant.
  _________________________________/

                  DEFENDANT SUNRISE HARBOUR MULTIFAMILY, INC.’S
                   MOTION TO DISMISS FIRST AMENDED COMPLAINT

          Defendant Sunrise Harbour Multifamily, Inc. (“Sunrise Harbour”), by and through

  undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6), and Local Rule 7.1(a),

  moves to dismiss Plaintiff Florida Fair Housing Alliance’s (“FFH Alliance”) First Amended

  Complaint (“FAC”) [DE 5] for lack of subject matter jurisdiction and for failure to state a claim.

                                                Introduction

          FFH Alliance filed the FAC on November 19, 2020, alleging a single count of disparate

  impact discrimination under Section 3604(d) of the federal Fair Housing Act. According to the

  FAC, the FFH Alliance “tested” Sunrise Harbour, an apartment community, for discriminatory

  housing practices by having a “field tester” 1 place a single phone call on September 30, 2019. See

  FAC at ¶¶ 14-15. During this single phone call, FFH Alliance claims that its “field tester” was told

  that rental property was available, but that his application would be denied if he was a convicted



          1
           The “field tester” is Ryan Turizo, a convicted felon, serial litigant, and FFH Alliance’s
  president/incorporator. Since August 2019, Mr. Turizo has filed, at first individually and then
  through Plaintiff FFH Alliance, more than two dozen substantially identical Fair Housing Act
  lawsuits based on criminal background checks in this district.

                                         COFFEY | BURLINGTON
        2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 2 of 13

                                        CASE NO. 1:20-cv-24443-BB


  felon. Id. at ¶ 16. In FFH Alliance’s view, this single phone call shows that Sunrise Harbour has a

  “latent discriminatory practice and/or policy” of refusing to rent to convicted felons, which, in

  turn, has a disparate impact on Black and Hispanic individuals under Section 3604(d). Id. at ¶¶ 36-

  39.

             Of course, Sunrise Harbour has no such policy or practice, and the FAC’s threadbare

  allegation does not establish otherwise. But even without reaching the substance (or lack thereof)

  of FFH Alliance’s claim, the FAC must be dismissed because FFH Alliance did not exist on

  September 30, 2019, when the complained-of conduct allegedly occurred. See Ex. A, Articles of

  Incorporation for FFH Alliance. There is no theory of standing allowing a company to sue for an

  event that allegedly occurred five months before its formation. Further, although FFH Alliance has

  not sought leave to amend further, or otherwise to substitute the “field tester” in its stead, such

  relief would be futile because the FAC does not state a claim for disparate impact housing

  discrimination. The FAC should be dismissed without leave to amend.

                                        Applicable Legal Standards

        I.      Lack of Standing under Rule 12(b)(1)

             Dismissal is required when the court determines that it lacks subject matter jurisdiction.

  Fed. R. Civ. P. 12(h)(3). A party may move to dismiss for lack of subject matter jurisdiction under

  Rule 12(b)(6) by either facial or factual attack. McElmurry v. Consolidated Gov’t of Augusta-

  Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2008). While a facial attack merely requires the

  court to see whether the pleading has sufficiently alleged a basis for subject matter jurisdiction,

  and the pleading’s allegations are taken as true for purposes of a facial attack, a factual attack uses

  extrinsic evidence to challenge the existence of subject matter jurisdiction. Id. When jurisdiction




                                                         2
                                          COFFEY | BURLINGTON
         2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 3 of 13

                                      CASE NO. 1:20-cv-24443-BB


  is properly challenged, the plaintiff bears the burden for establishing subject matter jurisdiction.

  McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).

          Because standing is jurisdictional, the Court must determine whether a plaintiff has

  established standing before it may consider other issues. ACLU of Fla. v. Dixie Cty., Fla., 690 F.3d

  1244, 1247 (11th Cir. 2012). A defendant may attack standing, and hence subject matter

  jurisdiction, through a Rule 12(b)(1) motion. Region 8 Forest Serv. Timber Purchasers Council v.

  Alock, 993 F.2d 800, 807 n. 8 (11th Cir. 1993). The court may consider extrinsic evidence in a

  12(b)(1) factual attack on subject matter jurisdiction without converting the motion to dismiss into

  a motion for summary judgment. Id.

          To establish Article III standing, a plaintiff must show that (1) it has suffered an “injury in

  fact’ that is concrete and particularized and actual or imminent, i.e., not conjectural or hypothetical;

  (2) there is a causal connection between the injury complained of and some conduct that is fairly

  traceable to the defendant, rather than a third party not before the court; and (3) it is likely, and not

  merely speculative, that the injury will be redressed by a favorable ruling. Lujan v. Defenders of

  Wildlife, 504 U.S. 555-560-61 (1992).

          An organization may establish standing by showing harm to the organization itself

  (organizational standing) or to a member or members (associational standing). Jacobson v. Fla.

  Sec’y of State, 974 F.3d 1236, 1249 (11th Cir. 2020). Both the Supreme Court and the Eleventh

  Circuit have set specific pleading requirements for organizations seeking to sue on their own

  behalf. 2 In Sierra Club v. Morton, 405 U.S. 727, 740 (1972), the Supreme Court held that



          2
           The FAC does not allege that FFH Alliance is a membership organization, or that it is
  suing on behalf of an identified member or members. Indeed, as shown herein, FFH Alliance could
  not have had “members” to sue on behalf of, as it did not exist in September of 2019. Accordingly,
  FFH Alliance cannot proceed under an associational standing theory either. See Common
  Cause/Georgia v. Billups, 554 F. 3d 1350 (11th Cir. 2009).
                                                       3
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 4 of 13

                                      CASE NO. 1:20-cv-24443-BB


  organizations seeking “to do no more than vindicate their own value preferences through the

  judicial process” generally cannot establish standing. After Sierra Club, the Supreme Court held

  in Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982), that an organization may establish

  Article III standing if it shows “a concrete and demonstrable injury to the organization’s activities”

  that is “more than simply a setback to the organization’s abstract interests.”

            Expanding on Havens, the Eleventh Circuit has explained that organizational standing

  requires the pleader to show that “the defendant’s illegal acts impair its ability to engage in its

  projects by forcing the organization to devote resources to counteract those illegal acts.” Common

  Cause/Georgia v. Billups, 554 F.3d 1350 (11th Cir. 2009) (emphasis added). The organization’s

  diverted resources must be independent of the cost of detecting and challenging allegedly unlawful

  conduct. Florida State Conference of N.A.A.C.P. v. Browning, 522 F.2d 1153, 1166 (11th Cir.

  2008) (“plaintiffs cannot bootstrap the cost of detecting and challenging illegal practices into injury

  for standing purposes”).

      II.      Failure to State a Claim for Disparate Impact Discrimination under Section
               3604(d) of the federal Fair Housing Act

            Without “a short and plain statement of the claim showing that the pleader is entitled to

  relief,” a pleading is subject to dismissal for failure to state a claim if “a cause of action does not

  contain specific factual matter, accepted as true, to state a claim that is plausible on its face and to

  suggest the required elements of the claim.” Fed. R. Civ. P. 8(a)(2); Fed. R. Civ. P. 12(b)(6);

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed factual allegations” are not required,

  a complaint must provide “more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007);

  Iqbal, 556 U.S. at 678 (Rule 8’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). So while the court must accept the complaint’s

                                                       4
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 5 of 13

                                      CASE NO. 1:20-cv-24443-BB


  allegations as true and make all plausible inferences in the plaintiff’s favor, courts “are not bound

  to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555.

         Section    3604(d)     of   the federal      Fair   Housing      Act   prohibits    discriminatory

  misrepresentations that available housing is unavailable. 42 U.S.C. § 3604(d) (unlawful “to

  represent to any person because of race, color, religion, sex, handicap, familial status, or national

  origin that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact

  so available”).

         Disparate impact actions challenge policies or practices that “have a ‘disproportionately

  adverse effect on minorities’ and are otherwise unjustified by a legitimate rationale.” Texas

  Department of Housing & Community Affairs v. Inclusive Communities Project, Inc., 576 U.S. -

  ---, 135 S. Ct. 2507, 2513 (2015). Claims of disparate impact discrimination under the FHA are

  subject to heightened pleading standards. In Inclusive Communities, the Supreme Court held that

  racial imbalance, standing alone, does not establish a prima facie claim of disparate impact housing

  discrimination. Id. To protect defendants from racial imbalances they were not responsible for, the

  Supreme Court directed lower courts to “examine with care whether a plaintiff has made out a

  prima facie case of disparate impact,” holding that a plaintiff “who fails to allege facts at the

  pleading stage or produce statistical evidence demonstrating a causal connection [between a

  challenged policy and racial imbalance] or produce statistical evidence demonstrating a causal

  connection cannot make out a prima facie case of disparate impact.” Id. at 2523-24.

         Put simply, “[i]f a statistical discrepancy is caused by factors other than the defendant’s

  policy, a plaintiff cannot establish a prima facie case, and there is no liability.” Id. at 2523. So, to

  meet this heightened pleading standard, and protect defendants from liability for disparities they

  did not create, the plaintiff must plead a robust causality between the claimed practice and the


                                                       5
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 6 of 13

                                      CASE NO. 1:20-cv-24443-BB


  alleged disparity. Schwarz v. City of Treasure Island, 544 F.3d 1201 (11th Cir. 2008) (plaintiff

  who relied on “bald assumption” about policy’s impact failed to make prima facie showing of Fair

  Housing Act disparate impact claim); Oviedo Town Ctr. II, L.L.L.P v. City of Oveido, Fla., 759 F.

  App’x 828 (11th Cir. 2018) (same); Carson v. Hernandez, 3:17-CV-1493, 2018 WL 5624198 at

  *2-3 (N.D. Tex. Jul. 26, 2018), report and recommendation adopted at 2018 WL 5620513 (N.D.

  Tex. Oct. 30, 2018) (citing Inclusive Communities, 135 S. Ct. at 2513) (granting 12(b)(6) motion

  to dismiss disparate impact action for failure to plead causality); Inclusive Communities Project,

  Inc. v. Heartland Cmty. Ass’n, Inc., 399 F. Supp.3d 657, 667 (N.D. Tex. 2019) (granting 12(b)(6)

  motion to dismiss disparate impact housing discrimination claim for failure to plead robust

  causation between policy and statistical racial disparities); see also Mandala v. NTT Data, Inc.,

  2019 WL 3237361 at *3-4 (W.D.N.Y. Jul. 18, 2019) (granting 12(b)(6) motion to dismiss disparate

  impact discrimination claim when pleading relied on general population statistics borrowed from

  EEOC guidance).

                                                 Argument

     I.      The FAC Lacks Allegations of Ultimate Fact Showing FFH Alliance’s Standing to
             Sue.

          Nothing in the law or in logic permits FFH Alliance to sue for alleged conduct that predated

  its existence by nearly five months. See Ex. A. It is undisputed the FFH Alliance did not exist on

  September 30, 2019, the date of the single alleged phone call. See Ex. A; FAC at ¶¶ 14-15. A non-

  existent entity has no projects to engage in, nor resources to divert. Accordingly, there is no

  plausible theory of injury-in-fact that could allow FFH Alliance to maintain this action. These

  same defects also preclude FFHA Alliance from establishing causation and redressability.

          FFH Alliance’s standing defects are not remediable if the “field tester” were substituted as

  the party plaintiff, or if the FAC’s allegations were amended to base FFH Alliance’s standing on

                                                       6
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 7 of 13

                                      CASE NO. 1:20-cv-24443-BB


  his capacity to sue. In a recent order dismissing nearly-identical action by FFH Alliance on

  standing grounds, Judge Scola observed that, consistent with the Supreme Court’s holding in

  Havens, a field tester who is provided with accurate information about the availability of housing

  does not have standing to sue under Section 3604(d). Florida Fair Housing Alliance, Inc. v. Park

  East-West Ltd., Case No. 1:20-cv-21976, 2020 WL 5236900 at *3.3 Here, as in Park-East West,

  FFH Alliance is suing under Section 3604(d), and alleges that the “field tester” was told that

  housing was available. Id.; FAC at ¶ 16. Accordingly, the “field tester” has no standing to sue in

  his own right, and he was not a “member” of a non-existent organization when he placed the phone

  call. Accordingly, leave to amend, if sought, should be denied as futile.

     II.       The FAC Otherwise Fails to State a Claim for Disparate Impact Discrimination
               under Section 3604(d).

           The FAC merely recites the general elements of a prima facie case of disparate impact

  discrimination under Inclusive Communities, but does not provide any factual support for (1) the

  existence of a facially neutral policy, (2) unlawful discriminatory effects, (3) racial disparity in

  housing applications, or (4) the required “robust causality” between any alleged policy or practice

  and a racial disparity. So, even apart from the fatal standing defects identified above, the FAC

  should also be dismissed without leave to amend for failure to state a claim.

           A. The FAC does not allege a facially neutral policy or practice.

           FFH Alliance’s discrimination claim is based on a lone statement allegedly made during a

  single cold-call about rental housing. Compl. at ¶ 16. Again, to be clear, Sunrise Harbour’s

  application policies are fully compliant with the Fair Housing Act, and the property does not deny



           3
            Testers do not have standing to sue under Section 3604(a), governing discriminatory
  refusals to rent or sell, because Section 3604(a) requires a “bona fide offer” to rent or purchase. 42
  U.S.C. § 3604(a); Havens, 455 U.S. at 363 (noting that testers, by definition, do not have a “bona
  fide” intention of buying or renter, and therefore lack standing under Section 3604(a)).
                                                       7
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 8 of 13

                                      CASE NO. 1:20-cv-24443-BB


  rental applications solely on the basis of felony convictions. But because, the FAC’s factual

  allegations must be taken as true at the pleading stage, this single alleged incident does not, and

  cannot, establish an actionable policy or practice for disparate impact purposes.

          Unlike disparate treatment claims,4 which can proceed based on a single alleged encounter,

  misconduct must be “more than isolated to rise to the level of actionable pattern or practice” for

  disparate impact claims. United States v. Fountainbleau Apartments L.P., 566 F. Supp.2d 726, 733

  (E.D. Tenn. 2008); see also Inclusive Communities, 135 S. Ct at 2523 (noting that “a one-time

  decision may not be a policy at all” for disparate-impact purposes). Indeed, the existence of an

  identifiable, facially neutral policy or practice is a threshold foundation of disparate impact liability

  under federal anti-discrimination statutes. See, e.g., Roy v. Board of Cty. Comm’rs, 607 F. Supp.2d

  1297, 1308 (N.D. Fla. 2009) (facially neutral policy is a necessary element of any FHA prima facie

  case); Radtka v. Wal-Mart Stores, 2019 WL 9075961 at *4 (S.D. Fla. Oct. 11, 2019) (Title VII

  employment discrimination claim requires identification of “facially neutral aspects of practice or

  policy that have resulted in the purportedly adverse impacts”); Meacham v. Knolls Atomic Power

  Laboratory, 554 U.S. 84, 100-01 (2008) (ADEA disparate impact plaintiff must identify a “specific

  practice” allegedly responsible for disparities). Accordingly, the single phone call does not, and

  cannot, constitute a “policy” or “practice” for disparate treatment purposes.

          Beyond the single phone call, the FAC is devoid of factual allegations establishing the

  existence of a policy or practice - facially neutral or otherwise. There is no allegation that the “field



          4
            Disparate treatment claims, such as unlawful steering, require pleading and proof of
  intentional discrimination. See, e.g., Massaro v. Mainlands Section 1 & 2 Civic Ass’n, Inc., 3 F.3d
  1472, 1476 n. 6 (11th Cir. 1993). FFH Alliance’s allegation that Sunrise “steers” convicted felons
  from its property, Compl. ¶ 21, does not establish a disparate treatment claim, as there are no
  allegations of intentional discrimination; or that the “field tester” was otherwise qualified to rent;
  or that he was told not to apply despite being qualified to do so; or that a member of a non-protected
  class was given preferential treatment.
                                                       8
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 9 of 13

                                      CASE NO. 1:20-cv-24443-BB


  tester,” or anyone else, had a rental application denied based on a felony conviction. Here, as the

  Roy court held, “there can be no discriminatory impact of a facially neutral policy to consider if

  none is alleged.” Roy, 607 F. Supp.2d at 1308; see also Coe v. Yellow Freight Sys., Inc. 646 F.2d

  444, 451 (10th Cir. 1981) (“There has not been an allegation that the company systematically

  followed a practice or procedure . . . which is discriminatory in effect. . . . In any event,

  discriminatory impact cannot be established where you have just one isolated decision.”); Bryant

  Woods Inn, Inc. v. Howard Cty., Md., 911 F. Supp. 918, 940 (D. Md. 1996) (applying Coe to

  disparate impact FHA claim). Further, the FAC’s allegation that its “field tester” was told that

  housing was available forecloses relief under Section 3604(d), which prohibits discriminatory

  misrepresentations that available housing is unavailable. FFH Alliance should not be permitted to

  re-package this claim via a second amendment.

         B. The FAC does not allege facts establishing robust causality between a policy or
            practice and a racial disparity

         Much like the failed disparate impact claim in the Eleventh Circuit’s Schwarz decision, the

  FAC alleges no comparative data showing that a protected class is impacted – let alone

  disproportionately impacted – by an alleged “policy” or “practice. Schwarz, 544 F.3d at 1217-18.

  This is because Sunrise Harbour absolutely does not have a policy or practice of denying rentals

  to people with criminal histories. Instead, the FAC contains a bare conclusion that Sunrise has a

  “practice” that “has a disparate impact on Black and Hispanic individuals.” FAC at ¶ 21. This is

  precisely the sort of “bald assumption” that runs afoul of Iqbal, Twombly and Schwarz.

         In an apparent effort to paper over the absence of factual allegations showing causation,

  the FAC is replete with citations to a 2016 Department of Housing and Urban Development

  guidance document (“HUD Guidance”). But nothing in the HUD Guidance helps FFH Alliance

  establish the “robust causality” necessary for a disparate impact claim. The HUD Guidance does

                                                       9
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 10 of 13

                                      CASE NO. 1:20-cv-24443-BB


  not even say that blanket denials of rental applications to convicted felons (not that Sunrise has

  such a policy) violate the FHA. All the HUD Guidance says is that a policy or practice of blanket

  denials (like any other challenged policy) shown to have a discriminatory effect would violate the

  FHA. Neither the FAC nor the HUD Guidance provides the causal link required by Inclusive

  Communities, Schwarz or Oviedo.

         Additionally, the FAC ignores authority subsequent to the HUD Guidance that clarifies

  and explains when blanket denial policies are permissible. The HUD Guidance relies upon the

  Eighth Circuit’s decision in Green v. Missouri Pac. R.R. Co., 523 F.2d 1290 (8th Cir. 1975), for

  the proposition that blanket denials for “any conviction,” which would include misdemeanors, are

  overbroad and could support a disparate impact claim. HUD Guidance, Ex. A to FAC, at p. 6.

  After the HUD Guidance was published, the Eighth Circuit clarified the Green holding in Eggers

  v. Wells Fargo Bank N.A., 899 F.3d 629, 634-35 (8th Cir. 2018), holding that a blanket denial for

  employment applicants convicted of theft crimes did not support a prima facie claim for disparate

  impact discrimination. Accordingly, the legal theory upon which the FAC is based is contrary to

  the actual law governing blanket criminal background policies in the disparate impact

  discrimination context, and so fails to state a claim.

         In the same vein, HUD’s own position on disparate impact discrimination has evolved

  since the HUD Guidance was issued. In October, HUD issued its final rule 5 setting the standard

  for establishing disparate impact discrimination in line with Inclusive Communities. HUD’s

  Implementation of the Fair Housing Act’s Disparate Impact Standard, 85 Fed. Reg. 60288 (Oct.

  26, 2020). Following Inclusive Communities, the final rule clarifies that it is not enough for an




         5
           Unlike agency guidance, which is not the law, substantive agency rules have the force
  and effect of law. Azar v. Allina Health Servs., 139 S.Ct. 1804, 1810, 204 L.Ed.2d 139 (2019).
                                                      10
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 11 of 13

                                      CASE NO. 1:20-cv-24443-BB


  adverse effect on “some” members of a protected class. Id. at 60313. Instead, a plaintiff must show

  a “disproportionate” effect on members of the protected class, compared to non-members. Id. at

  60313. Further, HUD stated its clear intent that the term “robust causal link” means “that the policy

  or practice is the direct cause of the discriminatory effect.” Id. at 60312 (emphasis added).

          The FAC fails to meet these standards. There are no factual allegations showing the

  existence of a policy or practice that has actually been applied (i.e., that a convicted felon has been

  denied housing). Nor are there factual allegations showing that a policy or practice directly resulted

  in a discriminatory effect against multiple members of a protected class. Because the FAC

  improperly relies upon “bald assumptions” without “comparative data” establishing a racial

  disparity, and otherwise fails to connect any disparity to a specific policy, it fails to state a claim

  for disparate impact discrimination. Oviedo, 759 F. App’x at 835.

          WHEREFORE, Sunrise Harbour respectfully requests that this action be dismissed for lack

  of subject matter jurisdiction, and that leave to amend or substitute party plaintiff be denied, for

  the reasons stated above. Sunrise Harbour further requests an award of its reasonable attorney’s

  fees and costs pursuant to 42 U.S.C. § 1988(b).

                                   Local Rule 7.1(a)(3) Certification

          I certify that I conferred with Jibrael Hindi, Esq., counsel for FFH Alliance, via email and

  telephone conference on December 24, 2020 in a good faith effort to resolve the subject matter

  jurisdiction issues raised in this motion prior to its filing. Plaintiff’s counsel advises that he objects

  to the relief sought in this motion.




                                                      11
                                         COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 12 of 13

                                     CASE NO. 1:20-cv-24443-BB




                                                  Respectfully submitted,

                                                  By:     Jared W. Whaley
                                                          Jared W. Whaley, FBN 107774
                                                          Daniel F. Blonsky, FBN
                                                          COFFEY BURLINGTON, P.L.
                                                          2601 South Bayshore Drive, Penthouse One
                                                          Miami, Florida 33133
                                                          Telephone: (305) 858-2900
                                                          Facsimile: (305) 858-5261
                                                          jwhaley@coffeyburlington.com
                                                          dblonsky@coffeyburlington.com
                                                          groque@coffeyburlington.com
                                                          service@coffeyburlington.com

                                                          Counsel for Sunrise Harbour




                                                     12
                                       COFFEY | BURLINGTON
      2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
Case 1:20-cv-24443-BB Document 11 Entered on FLSD Docket 12/28/2020 Page 13 of 13

                                      CASE NO. 1:20-cv-24443-BB


                                     CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by Notice of

  Electronic Filing generated by CM/ECF, on December 28, 2020, on all counsel or parties of record

  on the Service List below.


                                                           s/ Jared W. Whaley


                                                Service List
   Jibrael S. Hindi, Esq.
   Thomas J. Patti, Esq.
   The Law Offices of Jibrael S. Hindi
   110 SE 6th Street, Suite 1744
   Ft. Lauderdale, FL 33301
   Telephone: (954) 907-1136
   jibrael@jibraellaw.com
   tom@jibraellaw.com

   Counsel for Florida Fair Housing Alliance,
   Inc.




                                                      13
                                        COFFEY | BURLINGTON
       2601 S outh Ba ys hore Drive , P e nthous e , Mia mi, FL 33133 · T. 305·858·2900 F. 305·858·5261
